Citation Nr: 0826018	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
arthritis.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
chronic neuropathy with axonal degeneration and fibrosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the benefits sought on appeal.  The 
veteran had active service from May 1968 to February 1970.  

While the veteran has argued that clear and unmistakable 
error (CUE) was committed in prior decisions, a claim of CUE 
could not lie in the Board's October 1992 decision and the 
ratings it subsumed, because it was affirmed by the United 
States Court of Appeals for Veterans Claims (Court) in 
November 1994.  38 C.F.R. § 20.1400(b)(1)(2007).  

In April 2007 the veteran requested a copy of his records and 
the Board hereby refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In a decision dated in October 1992, the Board continued 
the denial the veteran's service connection claims for 
arthritis and for a neurological disorder and in November 
2004 the Court affirmed the Board decision of October 1992.  

2.  The additional evidence presented since the Board 
decision of October 1992 is not cumulative or redundant of 
evidence previously considered and by itself or when 
considered with previous evidence does relate to 
unestablished facts necessary to substantiate the claims and 
does raise a reasonable possibility of substantiating the 
veteran's claims.  


CONCLUSIONS OF LAW

1.  The October 1992 Board decision, which denied the 
veteran's service connection claims for arthritis and for a 
neurological disorder, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence has been presented to reopen 
the claims of service connection for arthritis and chronic 
neuropathy with axonal degeneration and fibrosis.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letter from the RO to 
the appellant dated in April 2004, November 2005, March 2006 
and during the Board hearing of March 2008.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

A review of the record discloses that in a decision dated in 
October 1992 the Board denied to reopen a claim of service 
connection for a neurological disorder and denied service 
connection for arthritis.  The Board based its decision on 
findings that evidence added to the record since the November 
1987 denial was cumulative and did not tend to show that a 
neurological disorder was incurred in service or manifested 
in the first year after service.  The Board denied service 
connection for arthritis because it was not shown by the 
clinical evidence of record to have been present during the 
veteran's active service, or within one year after 
separation.  In November 1994 the Court affirmed the October 
1992 Board decision.

Although prior unappealed decisions are final, they may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The RO reopened the claims in November 2004.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

As the additional evidence, in the form of the private 
opinions dated in January 2004 and February 2005 relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence showing that post-service arthraglia and 
neuropathy may be related to service, the absence of which 
was the basis for the prior denial of the claim, the evidence 
is new and material and raises a reasonable possibility of 
substantiating the claim and the claims are reopened.


ORDER

New and material evidence having been presented, the claim of 
service connection for arthritis is reopened, and to this 
extent only, the appeal is granted.

New and material evidence having been presented, the claim of 
service connection for chronic neuropathy with axonal 
degeneration and fibrosis is reopened, and to this extent 
only, the appeal is granted.


REMAND

A preliminary review of the record after determining that new 
and material evidence has been submitted to reopen previously 
denied claims for service connection for arthritis and for 
chronic neuropathy with axonal degeneration and fibrosis 
discloses a need for further development prior to final 
appellate review.  In this regard, in October 2005 and April 
2006 the veteran indicated there were outstanding service 
medical records.  These records need to be obtained and 
associated with the claims folder.  

In addition, the medical evidence of record is in conflict 
regarding the etiology of the veteran's claimed disabilities.  
On VA examination in November 1985, he complained of numbness 
on the ball of his left foot; the diagnosis was subjective 
sensory change which the examiner thought may be related to 
circulatory insufficiency.  VA x-rays in November 1985 showed 
minimal degenerative changes in both hip joints, knees and 
wrists were normal.  A letter from a private doctor, Dr. 
Subramony, in March 1987 indicates the veteran complained of 
intermittent numbness of the fingers and feet and 
electromyography testing suggested mild polyneuropathy 
characterized predominantly by distal fasciculations.  

In January and April 1989 private doctors, Doctors Windebank 
and Bourque concluded that the veteran had spinacerebellar 
degeneration.  In July 1989 Dr. Subramony explained the 
veteran's problem was one of imbalance which could be sensory 
ataxia.  The etiology was unclear, none of the symptoms could 
be neurological, however some of the symptoms, such as 
arthritis, could be manifestations of an immune process.  

On VA neurologic evaluation in July 1991, the examiner noted 
the veteran was evaluated by at least two board certified 
neurologists who were unable to make a definitive diagnosis 
but who found on examination and on tests, mild to moderate 
sensory ataxia.  The VA examiner was of the opinion that 
constellation of neurologic abnormalities suggested problems 
in the posterior columns and/or peripheral nerves of 
uncertain cause and no clear-cut single diagnosis.  The 
examiner noted that further testing would not lead to a more 
definitive diagnosis.  

On VA rheumatology examination in June 1991, the veteran's 
joints were normal with no abnormal physical findings related 
to the joints except for a fracture of the right ankle which 
had occurred approximately one month prior.  The examiner was 
of the opinion that the veteran's neurologic syndrome was not 
related to his history of joint pain.  X-rays of the hands, 
both knees, lumbosacral spine and hips showed no arthritis.  

A private opinion dated in January 2004, from Dr. Bash, 
indicates the veteran has had several symptoms that have been 
present since service.  He pointed out that the veteran had 
hip arthralgia during service in 1968 and had positive x-rays 
in 1985.  He related the degenerative hip changes to service 
because there was no other plausible etiology.  Dr. Bash 
opined that the veteran's cerebellar syndrome likely began 
during service for various reasons including the veteran's 
multi system symptoms during service.  

On VA examination in November 2004, the examiner concluded it 
would be speculative to establish the onset of the veteran's 
neurologic symptoms and found that the veteran's joint 
complaints were not due to service.  In November 2006, the 
examiner stated the veteran certainly had mixed central and 
peripheral disorders, but he could not tie present neurologic 
symptoms to the athralgias expressed in service without 
speculation.  

In February 2005, Dr. Lenoir was of the opinion that the 
veteran's current neurological conditions, to include 
peripheral neuropathy, started during service and continue to 
the present day.  

Given the state of the medical evidence, the Board is of the 
opinion that there is insufficient medical evidence of record 
to decide the claim.  As such, the Board is of the opinion 
that the veteran should be afforded an additional examination 
in an attempt to more clearly determine the etiology of the 
claimed disorders and any possible relationship to service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should contact the NPRC and 
request the veteran's service treatment 
records and hospital records from May 
1968 to September 1970.  

2.  After the development requested in 
the first paragraph has been complete, 
the veteran should be afforded an 
examination by a physician who has not 
previously examined the veteran to 
determine the nature and etiology of 
any arthritis/arthritic symptoms and 
peripheral neuropathy.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file, and following this review and the 
examination, offer comments and an 
opinion as to the most likely 
etiologies of any currently diagnosed 
arthritis/arthritic symptoms and 
neuropathy.  The examiner is 
specifically requested to offer an 
opinion as to whether any 
arthritis/arthritic symptoms and 
neuropathy are causally or 
etiologically related to service, 
specifically due to the veteran's joint 
pain documented in July 1968 and August 
1968.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
If an opinion can not be rendered 
without resort to speculation, the 
examiner is requested to explain why 
this is the case.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's 
claims file, or, in the alternative, 
the claims file, must be made available 
to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


